Citation Nr: 0335958	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the veteran has submitted new and material in 
order to reopen his claim of service connection for post-
traumatic stress disorder (PTSD).

2.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service connection 
for a skin disability, including skin tumors.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, T.M.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to September 1966. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim for service 
connection for PTSD, and denied reopening his claim of 
service connection for a skin tumor.  

Regarding the REMAND portion of this document, this appeal is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  In April 1983, the RO denied service connection for PTSD; 
the veteran did not appeal this decision.
 
2.  Evidence submitted subsequent to the April 1983 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.

3.  In April 1994, the RO denied service connection for 
neurofibromatosis; the veteran did not appeal this decision.

4.  Evidence submitted subsequent to the April 1994 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
skin disability, to include skin tumors.


CONCLUSIONS OF LAW

1.  The RO's April 1983 decision denying service connection 
for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302 (2002).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for PTSD has been 
submitted. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002).

3.  The RO's April 1994 decision denying service connection 
for neurofibromatosis is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302 (2002).

4.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a skin disability, 
to include skin tumors has been submitted. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was seen for 
small cysts on the left preauricular and left nose.  A 
preauricular sebaceous cyst was removed in September 1966.  

In an April 1983 rating decision, the RO denied service 
connection for PTSD and a tumor in the left arm.  The claim 
of service connection for PTSD was denied because there was 
no diagnosis of PTSD.  Service connection for a tumor of the 
left arm was denied because it was not shown as incurred or 
aggravated by service.  

The veteran's claim of service connection for 
neurofibromatosis was denied in April 1994.  It was denied 
because the veteran's service medical records did not show 
that neurofibromatosis was incurred in service.  

In November 2002, the veteran submitted a copy of a letter he 
had mailed from Vietnam with an envelope dated December 1966, 
in which he wrote that he had developed a rash on both of his 
arms.  

VA Medical Center treatment records from 2003 show treatment 
for PTSD.  

At the veteran's June 2003 Travel Board hearing, he testified 
that he came under fire on Highway One going from Saigon to 
Bien Hoa to get supplies with a medic.  He testified that he 
would ride with him once a week to get parts.  He testified 
that this was from October 1965 to September 1966.  He stated 
that he could not remember the medic's name, but that the 
person in charge was a Sgt. Dean.  He stated that he came 
under sniper fire while he was on guard duty off of Bien Hoa 
Air Force Base.  He described sniper fire in November or 
December.  He stated that none of these things were ever 
written down.  He described a truck being blown up in 
November or December 1965.  He guessed that it was from the 
173rd (page 10).  

Regarding the veteran's skin condition, he stated that the 
nerve damage affected his entire left arm.  He stated that he 
had a number of tumors cut out of his left arm, shoulder, and 
neck.  


Analysis

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claims in this case which, were 
received in April and July 2001.
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated April 1983, the RO denied service 
connection for PTSD.  By decision dated April 1994, the RO 
denied service connection for neurofibromatosis.  Under 
applicable law and VA regulations, those decisions are final, 
and the veteran's claims may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran. 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2002).  

It is determined that since the aforementioned decisions, the 
veteran has submitted new and material evidence in order to 
reopen his claims.  In particular, he has submitted VA 
Medical Center treatment records showing treatment for PTSD 
and he has submitted a letter mailed by him while he was in 
Vietnam to his family in which he wrote that he had developed 
a rash on both arms.  
 
The VA treatment records and the letter mailed by the veteran 
are not cumulative and redundant.  They had not been 
submitted before.  Since the records raise the possibility 
that the veteran's PTSD is related to a stressor in service 
(and since the claim was denied because there was no 
diagnosis of PTSD), and that his skin conditions (including 
his skin tumors) were either incurred in service, or are 
related to Agent Orange exposure, the newly submitted 
evidence increases the possibility that service connection is 
warranted.  

Thus, the newly received evidence is of such significance 
that it must be considered in order to fairly decide the 
merits of the claims, and it is determined to be material to 
the veteran's claims.  Accordingly, the claims are reopened, 
and must be considered in light of all the evidence, both old 
and new.  


ORDER

As new and material evidence has been submitted regarding the 
claims of service connection for PTSD and a skin disability, 
the veteran's claims are reopened.  


REMAND

As noted in the discussion above, the veteran's claims were 
reopened on the basis that new and material evidence had been 
submitted.  The next step is to address the question of 
whether service connection is warranted.  

Regarding the veteran's claim of service connection for PTSD, 
he claims that his diagnosed PTSD is related to stressors 
from his time in Vietnam.  Specifically, he claims that while 
with the 56th Artillery, he came under sniper fire from 
October 1965 to September 1966 while traveling on Highway One 
going from Saigon to Bien Hoa.  He also claims coming under 
sniper fire while on guard duty of the Bien Hoa Air Force 
Base in November or December 1965.  He also claims that a 
truck was blown up in November or December 1965 with boys 
from the 173rd being blown up, and that he witnessed this.

Regarding the verification of alleged stressors, the Board is 
governed by the holding of the Court in Cohen v. Brown, 10 
Vet. App. 128 (1997).  Veterans Benefits Administration (VBA) 
Manual M21-1 provides that, "A denial solely because of an 
unconfirmed stressor is improper unless it has first been 
reviewed by the ESG or Marine Corps." Veterans Benefits 
Administration Manual  M21-1, Part VI, Change 61, Para. 11.38 
(f) (4) (September 12, 1997).  It should be noted that the 
USASCRUR performs the same duties that the ESG used to 
perform.  

Therefore, the RO should attempt to verify the veteran's 
alleged stressors with the United States Armed Services 
Center for Research of Unit Records (USASCRUR).  The RO 
should make an effort to obtain more specific information 
from the veteran about all of his alleged stressors.  
Regardless of whether the veteran responds to such request, 
the RO must still attempt to verify the stressful incidents 
related by the veteran with the USASCRUR.  

The RO should forward to the USASCRUR as much specific 
information as possible about the veteran's identified 
stressors and should also forward the veteran's DD-214 Form 
and DA-20 Form.  USASCRUR should provide all relevant 
documents as appropriate for the time periods in question, to 
include daily journals, operational reports - lessons learned 
documents, combat operations after action reports, unit 
histories, and morning reports.

Regarding the veteran's claim of service connection for a 
skin disability, to include skin tumors, the veteran has not 
had a VA examination to determine whether any skin disorders 
(specifically his skin tumors) are related to the rash which 
he developed in service (which he documented in the letter 
mailed in December 1966).  The VA's duty to assist requires 
that the veteran be afforded a VA examination with respect to 
his disability, which should take into account the records of 
the veteran's prior medical history, and includes an opinion 
as to the etiology of his disability before a decision 
concerning his appeal can be made.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).  The veteran's claim must be remanded for a VA 
examination to determine the etiology of any skin disorders, 
specifically of any skin tumors.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's PTSD and 
skin that have not already been 
associated with the claims folder.  

2.  The RO should request the veteran's 
complete service personnel records from 
the National Personnel Records Center 
(NPRC), to include his Official Military 
Performance File (OMPF).  

3.  The RO should also take appropriate 
steps to contact the veteran in order to 
afford him another opportunity to provide 
additional information regarding the 
claimed stressors to which he was exposed 
during his period of service.  He should 
include specific details of the claimed 
stressful events during service, to 
include dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  

He should be asked to provide specific 
information about the following alleged 
stressors: (a) while with the 56th 
Artillery, coming under sniper fire from 
October 1965 to September 1966 while 
traveling on Highway One going from 
Saigon to Bien Hoa; (b) while with the 
56th Artillery, coming under sniper fire 
while on guard duty of the Bien Hoa Air 
Force Base in November or December 1965; 
(c) witnessing a truck from the 173rd 
being blown up with casualties in 
November or December 1965.

4.  The RO should prepare and send a 
summary of the known details of the 
stressors that the veteran has described 
with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA  22150.  As 
noted above, these stressors include: (a) 
while with the 56th Artillery, coming 
under sniper fire from October 1965 to 
September 1966 while traveling on Highway 
One going from Saigon to Bien Hoa; (b) 
while with the 56th Artillery, coming 
under sniper fire while on guard duty of 
the Bien Hoa Air Force Base in November 
or December 1965; (c) witnessing a truck 
from the 173rd being blown up with 
casualties in November or December 1965.

The RO should forward to the USASCRUR the 
veteran's DD-214 Form and DA-20 Form.  
USASCRUR should provide any relevant 
documents as appropriate to include daily 
journals, operational reports, lessons 
learned documents, combat operations 
after action reports, unit histories, and 
morning reports for the time periods 
during which the veteran alleges that his 
stressors took place.  Any response 
received from USASCRUR should be made 
part of the record.

5.  If the USASCRUR requests more 
specific descriptions of the stressors in 
question, the RO should notify the 
veteran and request that he provide the 
necessary information.  If the veteran 
provides additional information, the RO 
should forward it to the requesting 
agency.  

6.  If any stressors are verified as a 
result of the requested development, the 
veteran should be scheduled for a VA 
psychiatric examination.  The examiner 
should be asked to review the entire 
record in conjunction with the 
examination.  The report of the 
examination should include a list of 
diagnoses of all psychiatric disorders 
the veteran has.  If a diagnosis of PTSD 
is reported, the examiner should identify 
the stressor or stressors on which the 
diagnosis is based.  

7.  The veteran should be scheduled for a 
VA examination for his skin.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The examiner should answer 
the following questions:

(a)  Please provide diagnoses of all 
skin disorders that the veteran has.  
In particular, please state whether 
the veteran has any skin tumors 
and/or neurofibromatosis.  

(b)  Is it at least as likely as not 
that any skin disorders (including 
skin tumors and neurofibromatosis) 
the veteran currently has are the 
result of the skin rash the veteran 
had while in service?  

(c)  Is it at least as likely as not 
that any skin disorders (including 
skin tumors and neurofibromatosis) 
the veteran currently has are the 
result of the veteran's exposure to 
Agent Orange.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  

8.  After the development requested above 
has been completed, the veteran's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

9.  Thereafter, the claims for service 
connection should be re-adjudicated.  In 
the event that the claims are not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 





addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



